189 F.2d 258
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GREDE FOUNDRIES, Inc., IRON MOUNTAIN DIVISION, Respondent.
No. 11218.
United States Court of Appeals Sixth Circuit.
May 2, 1951.

Petition for Enforcement of an Order of N. L. R. B., George J. Bott, Washington, D. C., Edward C. Knapp, Minneapolis, Minn., Duane Beeson, Washington, D. C., for petitioner.
O. S. Hoebreckx, Milwaukee, Wis., for respondent.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the petition of the National Labor Relations Board for enforcement of its order of April 27, 1949 directing the respondent, its officers, agents, successors and assigns, to cease and desist from (a) refusing to bargain collectively with International Union, United Automobile, Aircraft and Agricultural Implement Workers of America, U AW-CIO, as the exclusive representative of all production and maintenance employees of respondent at its Iron Mountain Division plant, Kingsford, Michigan, including the pattern storage clerk and the shipping clerk, but excluding office clerical employees, watchmen, professional employees, and supervisors; and (b) interfering in any other manner with the efforts of the aforesaid Union to bargain collectively on behalf of employees in the aforesaid bargaining unit, and ordering the affirmative action directed by its order to be taken;


2
And the cause having been duly considered upon the transcript of record, briefs and oral arguments of counsel, and it appearing to the court that there is substantial evidence to support the findings of the petitioner, National Labor Relations Board, and that there is no reversible error upon the record, —


3
It is here and now ordered and decreed that the order of the Board will be and the same is enforced.